Title: To Thomas Jefferson from Robert Williams, 8 June 1805
From: Williams, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Washington M.T. June 8th 1805
                  
                  Since my last to you and the Secretary of State of the 17th ult. enclosing a correspondence between Cato West as Secretary and myself duplicates of which were sent on last mail I have had no kind of correspondence with him except to receive the seal of this Territory neither has he been here and I yet remain without any aid or information from the official documents of this Territory—The enclosed paper contains a Publication of that correspondence at the instance of Mr West in a very mutilated state as you may observe by comparison what his objects are you as well as myself are to conjecture
                  The Legislature of this Territory is to be in Session on the first Monday in next month
                  With Sentiments of great Respt I remain yrs.
                  
                     Robert Williams
                     
                  
               